560 F.2d 1287
UNITED STATES of America, Plaintiff-Appellee,v.William Judson SHIMA, Defendant-Appellant.
No. 76-1778.
United States Court of Appeals,Fifth Circuit.
Oct. 14, 1977.

Appeal from the United States District Court for the Northern District of Texas, Sarah Tilghman Hughes, Judge.
Tom S. McCorkle, Jr., Dallas, Tex., (Court-appointed), for defendant-appellant.
Kenneth J. Mighell, U. S. Atty., John W. Sweeney, Jr., Asst. U. S. Atty., Fort Worth, Tex., Judith A. Shepherd, Asst. U. S. Atty., Dallas, Tex., for plaintiff-appellee.
Before BROWN, Chief Judge, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, MORGAN, CLARK, INGRAHAM, RONEY, GEE, TJOFLAT, HILL and FAY, Circuit Judges.
PER CURIAM:


1
This case was orally argued en banc on September 26, 1977.


2
The panel opinion, affirming the judgment of the district court, is reported, 545 F.2d 1026 (1977).


3
Upon rehearing en banc, the Court is of the opinion that the prerequisite exigent circumstances, coupled with probable cause, were amply demonstrated in this case on facts set forth in the panel opinion.


4
Accordingly, the judgment of the district court is


5
AFFIRMED.